ACCEPTED
                                                                                                                                       04-15-00623-CV
                                                                                                                           FOURTH COURT OF APPEALS
                                                                                                                                SAN ANTONIO, TEXAS
                                                                                                                                 10/30/2015 5:43:53 PM
                                                                                                                                        KEITH HOTTLE
                                                                                                                                                CLERK




                                                                                                              FILED IN
                                                                                                       4th COURT OF APPEALS
                                                     October 30, 2015                                   SAN ANTONIO, TEXAS
                                                                                                       10/30/2015 5:43:53 PM
                                                                                                           KEITH E. HOTTLE
                                                                                                                Clerk
                                                                                         JUDITH R. BLAKEWAY
                                                                                         210.250.6001
                                                                                         judith.blakeway@strasburger.com




                            REQUEST FOR DOCUMENTS TO BE INCLUDED
                               IN SUPPLEMENTAL CLERK'S RECORD


 TO:       Ms. Teresa Guerra
           Court Clerk, Probate Court No.2
           100 Dolorosa, Room 117
           San Antonio, Texas 78205

 FR:       Judith R. Blakeway
           Attorney for Appellant, Pamela Ann Childs McCaskill

 RE:       Defendant's request for documents to be included in the clerk's record for Cause No.
           20 14-PC-0056; In the Estate of Marjorie A. Childs, Deceased, in the Probate Court No.2
           of Bexar County, Texas

         On October 2, 2015, Defendants filed a request for documents to be included in the
 Clerk's Record. Among the documents requested was Defendant Pamela Ann Child McCaskill's
 Response to Plaintiff's Cross Motion for Partial Summary Judgment and No Evidence Motion
 for Partial Summary Judgment, filed on September 11, 2015. Attached and e-filed with the
 response were the following exhibits which were not included in the Clerk's record filed with the
 Court:

       1. All deposition exhibits (Nos. 27-60) to Exhibit B (Transcript of July 29, 2015 deposition
          of Mollie Allen Childs). (Exhibits are linked to that transcript and can be easily accessed
          either by clicking on the highlighted exhibit numbers at page 4 of the transcript, or by
          clicking on the paper clip icon for attachments to the left of the screen).

       2. Remaining Parts 4 - 14 of Pamela McCaskill's response to Motion for Summary
          Judgment, which include the final portion of Exhibit E, as well as Exhibits F-L. (These
          missing chunks are designated separately on the court's docket as Parts 4-14 of Pamela
          McCaskill's response):

           Exhibit E: Transcript of June 26,2015 deposition of Mike Donelson (beginning at Filing
           Part 4, marked p. 203);
                                                   Strasburger    & Price, LLP
2;GUlcBl·.dJ.lidwe.¥D9¥IOSlittrMifunio,Texas 78215- 1157 I 210.250.6000      tel   I   210.250.6100 fax I www.strasburger.com
     Austin I Collin County I Dallas I Houston I San Antonio I New York I   Washington, D.C.  I MexicoCity-Strasburger&Price,SC
Ms. Teresa Guerra
Court Clerk Probate Court No.2
October 30, 2015
Page 2


            Exhibit F: Transcript of June 26, 2015 deposition of James Randy Beck, with Exhibits
            1-5;

            Exhibit G: Transcript of June 16, 2012 recorded          conversation   between   Pamela
            McCaskill and Marjorie A. Childs;

            Exhibit H: Documents       produced by CPA Mike Donelson which were previously
            withheld as privileged;

            Exhibit I: 1993 Trust Agreement;

            Exhibit J: Plaintiffs original and amended responses to Defendant Pamela McCaskill's
            Request for Production;

            Exhibit K: Plaintiffs First Amended Petition and Answer to Counterclaims of Susan
            Kaye Addison and Pamela Ann Childs McCaskill;

            Exhibit L: Transcript of the August 20, 2015 deposition of Frances Perkins, with
            exhibits 1-5.

            I am requesting that the Clerk's Record be supplemented with these exhibits.

       By copy of this letter, I am notifying all counsel of record of this request, as well as the
Court of Appeals.

                                                 Respectfully submitted,

                                                 STRASBURGER & PRICE,      LLP

                                                 By: /s/ Judith R. Blakewav
                                                    JUDITH R. BLAKEWAY
                                                    State Bar No. 02434400
                                                    judith.blakeway@strasburger.com
                                                    2301 Broadway
                                                    San Antonio, Texas 78215
                                                    Telephone: (210) 250-6000
                                                    Facsimile: (210) 250-6100

                                                     ATTORNEYS FOR APPELLANT
                                                     PAMELA ANN CHILDS McCASKILL



I 98D643. IISPSNJ409210102/J03DI   5
Ms. Teresa Guerra
Court Clerk Probate Court No.2
October 30, 2015
Page 3


                                        CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of October, 2015, a true and correct copy of the
above and foregoing Request for Documents to be Included in the Clerk's Record has been
transmitted in accordance with the requirement of the Texas Rules of Civil Procedure, addressed
as follows:

             Rudy A. Garza                                   Ben A. Wallis, III
             rugar@hfgtx.com                                 Ben A. Wallis Law PC
             Charles M. Hornberger                           8200IH 10 West #101
             boxy@,hfgtx.com                                 San Antonio, Texas 78230
             David Jed Williams                              baw3@,wallislawsa.com
             j wi IIiams(@,hfgtx.com
             Stephanie L. Curette                           Attorneys for Defendant
             scurette(@,hfgtx.com                           Susan Kaye Childs Addison
             Hornberger Sheehan Fuller & Garza, Inc.
             The Quarry Heights Building
             7373 Broadway, Suite 300
             San Antonio, Texas 78209
             Telephone:       (210) 271-1700
             Facsimile:       (210) 271-1730

             Attorneys for Plaintiff Mollie Allen Childs


                                                             lsi Judith R. Blakewav
                                                           Judith R. Blakeway




I980643.1/SPSAJ3409210   102il 030 15